Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148442(72)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  DEPARTMENT OF NATURAL RESOURCES
  AND ENVIRONMENT, f/k/a DEPARTMENT
  OF ENVIRONMENTAL QUALITY,
           Plaintiff-Appellee,
                                                                    SC: 148442
  v                                                                 COA: 297663
                                                                    Ingham CC: 89-064557-CE
  REXAIR, INC.,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the motion for the temporary admission of Scott H.
  Reisch to practice pro hac vice under MCR 8.126 on behalf of defendant-appellant
  Rexair, Inc., is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 29, 2014
                                                                               Clerk